Title: To Thomas Jefferson from William Killen, 4 September 1802
From: Killen, William
To: Jefferson, Thomas


          
            Honoured Sir
            Dover Kent County and State of Delaware Sep. 4th. 1802.
          
          I Shall not trouble you with any apology for the abrupt and uncourtly manner in which I presume to introduce myself to your notice; as I can hardly suppose you have; at any time heretofore heard my name mentioned. Hence, Sir, I feel myself constained to indulge a little to egotism, (however unpolite) that you may be thereby better enabled to determine in what point of view you ought to consider, the sentiments express’d in the present letter, I have the honour to address to you; after you will have condescended to give it even a cursory perusal.
          I Am now verging towards the close of the Eightieth year of my age,—Sixty two years [wh’e] of, lacking a few months, I have been resident in that part of America now called the State of Delaware; and my knowledge of the world is almost wholly bounded by the limits of this small state—never had the advantage of an academical or classical education; nor an intimate acquaintance, or frequent conversation with any man celebrated for his erudition, or knowledge of science—have been almost a recluse for some years past; and since the era of our independence, have never solicited an appointment to any office under the united states, or any individual state, in the union.
          Having given you, Sir, this brief sketch of my biography, little interesting to you or the public; I think it incumbent upon me, to mention to you, the motive inducing me to address these lines to you; altho’ I use the pen with pain and difficulty, and [. . .] first time to express my sentiments upon any political subject, or of men concerned in the administration of our general government, or in that of any individual state
          The motive alluded to is; the impressive sense I entetain, in unison I believe, with that felt by a respectable, and every day encreasing number of the citizens, even of the little, tory state of Delaware; of your virtues as a man, your accomplishments as a man of the most noble and useful sciences; and what is still more important to society, your patriotism and unremitting endeavors, evinced by every act of your God-like administration, of our general government, to preserve the peace, and promote the happiness of the citizens, of the united states. On the contrary; your virtues as well public as private, have a quite different effect upon the minds of certain miscreant enemies, to God and man, and every happy civil institution, dispersed through out the union. They (your virtues) inflame the rage and malice of these persons against you, Sir, to intoxication and madness; evidenced by their libellous writings, and their speeches deliver’d on the floor of Congress; in defiance of all regard to decency or decorum. And why? the answer is obvious. Because every act of your administration encreases the number of your friends, which, I hope and believe form a great majority of the community, and will I trust defeat the exorbitant ambition of offices, of power, and wealth, so conspicous in every movement, of your political enemies.
          I now feel myself disposed, Sir, to make a transition from farther animadverting on the diabilical malice of your enemies, to add a few words, to what I have already said, concerning your conduct as chief magistrate of the united states; and to do justice to your political character, I cannot express my opinion thereof, in words more expressive and energetic, than by barely stating that your administration of our general government forms a perfect contrast, to that of your immediate predecessor Mr. John Adams, of pious memory, (for he is said to be politically defunct) who is reported to have exclaim’d, with great emphasis; “The finger of God points to war,” And that upon seeing a number of boys, armed in their way, with black cockades in their hats, he cried aloud, with the like emotion—”To arms, to arms, my young friends!” These were times, I suppose, when Mr. Adams was big with the expectation and hope of having his brow adorned, at no very distant period, with a diadem, by the instrumentallity of a numerous standing army, and a formidable navy to the utter annihilation of everything dear and estimable to the freemen of the united states. It is also said in several publications, that have lately come to my hands; that he has repeatedly declared; that the people of the united states could never be happy, until their chief magistrate and senate were made hereditary; and that he has already found out, or created, four noble families in Boston, or Massachusets; of whom his Grace the Duke of Braintree, holds the [high] rank; altho’ we are told his father was a shoemaker, and that he himself followed the same mechanical business for a livelyhood; for some time in his younger years; which if true, this alone; would not degrade him in my estimation. I Am, Honoured Sir, with the most perfect esteem, love and veneration of your virtues
          Your most obedient and most Humble Servant
          
            William Killen
          
         